Appeal from an order of the Family Court, Ontario County (William F. Kocher, *1355J.), entered May 2, 2014 in a proceeding pursuant to Family Court Act article 4. The order, among other things, committed respondent to the Ontario County Jail for a term of six months.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent father appeals from an order committing him to jail for a term of six months for his wilful violation of an order of child support. “Inasmuch as respondent’s appeal is from the order revoking the suspension of his sentence and, according to [respondent], his . . . jail term has already been served, we conclude that the instant appeal is moot and must be dismissed” (Matter of St. Lawrence County Support Collection Unit v Griffith, 101 AD3d 1318, 1318 [2012]; see Matter of Barksdale v Gore, 101 AD3d 1742, 1743 [2012]; Matter of Lomanto v Schneider, 78 AD3d 1536, 1537 [2010]; Matter of St. Lawrence County Dept. of Social Servs. v Pratt, 24 AD3d 1050, 1050 [2005], lv denied 6 NY3d 713 [2006]; cf. Matter of Bickwid v Deutsch, 87 NY2d 862, 863 [1995]).
Present— Centra, J.P., Peradotto, Lindley, Whalen and DeJoseph, JJ.